PER CURIAM.
Chanpheng Thanonglit appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the postconviction court’s denial order in all respects, but we remand for correction of a scrivener’s error.
Thanonglit’s written judgment provides that Thanonglit was convicted of attempted first-degree murder in violation of sections 782.04(l)(a) and 777.04, Florida Statutes (2000). However, he was charged and, according to the trial transcript, the jury found him guilty of attempted first-*1004degree murder with a firearm in violation of sections 782.04(l)(a), 775.087, and 777.04, Florida Statutes (2000). Because the jury found Thanoiiglit guilty of committing attempted first-degree murder with a firearm, the absence from the written judgment of section 775.087 and “with a firearm” is a scrivener’s error that requires correction.
Affirmed and remanded with instructions.
WHATLEY, CASANUEVA, and STRINGER, JJ., Concur.